Citation Nr: 0807118	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-05 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection may be granted.  

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for a right elbow 
disorder. 

4.  Entitlement to service connection a neurological 
disorder.  

5.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In January 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  During the hearing he submitted additional evidence 
with a waiver of RO original jurisdiction.  
 
The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the veteran's hearing before the Board in January 
2008, he stated that he intended to withdraw his appeal 
seeking entitlement to service connection for hepatitis C, 
entitlement to service connection for a right elbow disorder, 
entitlement to service connection a neurological disorder, 
and entitlement to nonservice-connected pension; therefore, 
there is no question of fact or law remaining before the 
Board in those matters.

2.  In November 1992, the RO denied service connection for 
PTSD, and so informed the veteran that same month.  He did 
not appeal.  

3.  In July 1994, the RO found that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for PTSD, and so informed the veteran 
that same month.  He did not appeal.  

4.  Evidence presented or secured since the July 1994 denial 
relates to an unestablished fact necessary to substantiate 
the claim and creates a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal seeking service 
connection for hepatitis C, and the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2007). 
 
2.  The veteran has withdrawn his appeal seeking service 
connection for a right elbow disorder, and the Board has no 
further jurisdiction in the matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2007). 

3.  The veteran has withdrawn his appeal seeking service 
connection for a neurological disorder, and the Board has no 
further jurisdiction in the matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2007). 

4.  The veteran has withdrawn his appeal seeking entitlement 
to nonservice-connected pension, and the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2007). 

5.  The July 1994 rating decision which found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2007).

6.  New and material evidence has been presented or secured 
to reopen the finally disallowed claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hepatitis C, a Right Elbow Disorder, a 
Neurological Disorder, and Entitlement to Nonservice-
connected Pension

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 8 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn at any time before the Board promulgates a 
decision.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.

At a Board hearing on January 23, 2008, the veteran withdrew 
his appeal seeking service connection for hepatitis C, 
entitlement to service connection for a right elbow disorder, 
entitlement to service connection a neurological disorder, 
and entitlement to nonservice-connected pension.  Hence, 
there is no allegation of error of fact or law for appellate 
consideration regarding these claims.  Accordingly, the Board 
does not have jurisdiction to consider an appeal in those 
matters, and the appeal must be dismissed.  

New and Material Evidence 

There is no prejudice to the veteran in deciding the claim at 
this time.  VA has satisfied its duty to notify and assist to 
the extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The RO denied service connection for PTSD in November 1992, 
finding that there was no diagnosis of the disorder, and no 
recognizable stressor, and so informed the veteran that same 
month.  This denial was determined after reviewing the 
evidence which consisted of the veteran's service records, VA 
outpatient treatment record dated in August 1992, and a VA 
examination in September 1992.  The RO found that there was 
no diagnosis of PTSD and the veteran did not have a 
recognizable stressor, and denied the claim.  The veteran did 
not appeal and the decision became final. 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2007).  

In July 1994, the RO found that no new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for PTSD.  This denial was determined after 
reviewing the evidence which consisted of VA outpatient 
treatment records dated in 19994.  The RO found that there 
was no current diagnosis of PTSD, and the claim was not 
reopened.  The veteran did not appeal and the decision became 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d) (2007).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002).   New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Evidence submitted or associated with the claims file since 
the July 1994 denial includes VA outpatient treatment records 
dated through 2002, private medical records dated from 1998 
to 2003, military literature, and hearing testimony presented 
by the veteran before the Board in January 2008.  The medical 
records are new, since they were not previously of record, 
and in addition, the VA treatment records are material since 
they contain diagnoses of PTSD.  (See e.g., outpatient 
treatment of January 2002, May 2002, March 2002, April 2002, 
August 2002, and February 2003, as well as July 2002 VA 
letter to the veteran in which it is stated that on VA Agent 
Orange examination, PTSD was among the diagnoses).  Further, 
the testimony presented by the veteran at his January 2008 
Board hearing is new and material since he has offered 
specific information regarding his claimed stressors.  
Therefore, the evidence submitted since the July 1994 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Thus, the evidence is material, 
and the claim is reopened.  To this extent, the claim is 
granted.  


ORDER

The appeal seeking entitlement to service connection for 
hepatitis C is dismissed.  

The appeal seeking entitlement to service connection for a 
right elbow disorder is dismissed. 

The appeal seeking service connection a neurological disorder 
is dismissed.  

The appeal seeking entitlement to nonservice-connected 
pension is dismissed.  

New and material evidence has been received, and the claim 
for service connection for PTSD is reopened.  




REMAND

The record shows that in July 2002 the RO contacted the 
veteran regarding his recent participation in the VA Agent 
Orange Registry.  The report of this examination has not been 
associated with the claims file.  

With respect to the claim for service connection for PTSD, in 
addition to VA outpatient treatment records having diagnoses 
of the disorder, the veteran has identified certain stressors 
with sufficient specificity to warrant further development.   

The record shows that the veteran was sent a PTSD 
questionnaire in June 2003; however he did not respond.  At 
his hearing before the undersigned in January 2008, he 
offered information regarding his stressors.  Specifically, 
it is the veteran's contention that he was stationed in 
Vietnam from June 25, 1968 through December 24, 1969 with the 
73rd Signal Brigade, 21st Troop.  He reported that he was 
stationed primarily at Cam Ranh Bay.  He reported that while 
there, his base was hit with mortar fire and rocket attacks.  
He referred to a publication he had submitted as evidence and 
which he contended documented attacks on his unit and the 
wounded and killed in action.  He also indicated that a 
friend of his, J.W., was killed by friendly fire.  More 
specific information regarding this incident was not 
provided.  

Based on the foregoing, the RO/AMC should attempt to 
independently verify the occurrence of the claimed stressors 
through United States Army and Joint Services Records 
Research Center (JSRRC).  See 38 C.F.R. § 3.159(c) (2007).  
In doing so, the RO/AMC is reminded that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet.  App. 307 (1997).  The 
records need only imply the veteran's participation.  
(Pentecost v.  Principi, 16 Vet. App. 124, 128-129 (2002).  
In the event that one of the veteran's claimed stressors is 
verified, the veteran should then be provided with a VA 
psychiatric examination to determine whether he has PTSD that 
is linked to the verified stressor or stressors.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file a copy of the VA Agent Orange 
examination performed on the veteran and 
referred to in the July 2002 letter noted 
above.  

2.  Provide the veteran  another 
opportunity to submit a  comprehensive 
statement containing as much detail as 
possible regarding his alleged in-service 
stressors,  particularly the rocket and 
mortar attacks in which he was present at 
Cam Ranh Bay.  He should be asked to 
provide specific details, such as the 
dates, locations, detailed descriptions 
of events, and identifying information 
concerning all stressors, as well as any 
other witnesses, including their names, 
ranks, units of assignments, or any other 
identifying details.  Complete 
information regarding the death of his 
friend (J.W.) should be provided.  The 
veteran is advised that this information 
is necessary to obtain supportive 
evidence of the stressful event(s) and 
that he must be as specific as possible.

3.  Then, undertake necessary action to 
attempt to verify the occurrence of the 
veteran's alleged in-service stressor(s), 
including the alleged friendly fire 
incident resulting in the death of the 
veteran's friend (J.W.) and any rocket 
and/or mortar attacks the veteran's unit 
sustained.  The RO/AMC should forward to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) located at 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802 all 
supporting evidence, to include any 
probative evidence submitted by the 
veteran.  See Hearing transcript, dated 
January 23, 2008.  The JSRRC should 
research the unit history of the 73rd 
Signal Brigade, 21st Troop from June 25, 
1968 through December 24, 1969, to 
determine whether it was subjected to 
rocket fire with losses and injuries 
sustained.  The JSRRC should also attempt 
to verify the death of the veteran's 
friend (J.W.) and any other stressor 
sufficiently identified by the veteran.  
The RO/AMC should also follow up on any 
additional action suggested by JSRRC.

4.  In the event that a stressor is 
verified, the RO/AMC should note that for 
the record and schedule the veteran for a 
VA psychiatric examination.  Prior to 
conducting the examination, the examiner 
should be given a copy of this remand and 
the veteran's claims folder for review. 
The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV). 
All necessary special studies or tests 
are to be accomplished.

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM- IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported by the veteran and established 
as having occurred during the veteran's 
active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


